DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presently under examination.
Applicant’s amendments to the claims filed with the response dated 22 June 2021 have overcome the rejections of claims 1-20 for indefiniteness under 35 U.S.C. 112(b). These rejections are therefore withdrawn.
Upon further search and consideration of applicant’s amendments to the claims, the prior art rejection of record is maintained, with additional citations to show where the new claim limitations are anticipated or made obvious by the prior art of record.
Applicant’s amendments to the claims have introduced new issues of indefiniteness under 35 U.S.C. 112(b) as set forth below.
Applicant’s arguments and remarks are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “wherein the grinding operation reduces a thickness of the Germanium layer to a thickness greater than 150 micrometers”. Claim 1 from which claim 2 depends recites “wherein a thickness of the Germanium layer …” in line 13. It’s not clear if the thickness recited in claim 2 is the same thickness recited in line 13 of claim 1 or a new thickness. As such, the scope of claim 2 cannot be determined and is rendered indefinite.
Claims 3, 7-8 and 10 are rejected as indefinite for the same reason as stated for claim 2 above. 

Claim 11 recites “to reduce a thickness of the Germanium layer to a thickness greater than 150 micrometers” in lines 5-6 bur later recites “a thickness of the Germanium layer” in line 15. It’s not clear if the thickness recited in line 15 is the same as one of the thicknesses recited in lines 5-6 of claim 11 or a new thickness. As such, the scope of claim 11 cannot be determined and is rendered indefinite.
Claims 12-16 are rejected as being indefinite as they depend from indefinite claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chary et al (US 2017/0345955) as further evidenced by “Dowsil TDS” (DOWSIL 93-500 Space Grade Encapsulant Technical Data Sheet) further in view of Combs (The back-end process: Step 3 Wafer backgrinding) and further in view of Mason et al (Photovoltaic Manufacturing Technology Report, Phase 1).

Regarding claim 1 Chary discloses a method of fabricating a solar cell, the method comprising: 
depositing materials on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer wherein the materials firm a multijunction solar cell ([0053], [0111], Figs. 5, 8-9 see: heteroepitaxial layers 504/804/904 for on an opposite side of the Ge semiconductor substrate 505/805/905 which form a triple junction GaAs based solar cell (the prior art of Chary makes reference to a solar cell such as in US 2013/0130431, see Fig. 1(a)));
performing grinding and etching operations on a second side of the Germanium wafer, the second side of the Germanium wafer opposite the first side of the Germanium wafer ([0112]-[0114], Figs. 5, 8-9 see: Ge semiconductor substrate 505/805 is thinned through a method such as back-grinding and wet etch back-thinning to provide a thinned-substrate 905); 

coupling a cover glass to the Germanium-backed multijunction solar cell using an adhesive ([0051], [0114], Fig. 9 see: coupling a coverglass 908 to the solar cell using an optical adhesive 907 such as Dow CorningTM 93-500); and regarding the claim 1 limitation of “curing the adhesive and to adhere the cover glass to the Germanium- backed multijunction solar cell” this step inherently occurs during and after the coupling step as evidenced by the prior art of Dowsil TDS which teaches the recited DOWSIL 93-500 Space Grade Encapsulant, a PDMS (silicone based) adhesive, is mixed and cured (see “Description” on page 2 and “Processing/Curing” of the Dowsil TDS).
Regarding claim 1, it’s not clear if Chary discloses the grinding and etching operations reduce surface roughness of the second side of the Germanium wafer.
Chary does not explicitly disclose said cover glass is fused silica.
Chary does not explicitly disclose wherein a thickness of the Germanium layer and the surface roughness of the second side inhibit failure of the Germanium-backed multijunction solar cell in a space environment due to a mismatch between a coefficient of thermal expansion of the fused silica cover glass and coefficients of thermal expansion associated with the Germanium-backed multijunction solar cell.
Combs teaches when performing back grinding semiconductor wafers to reduce their thickness, a subsequent polishing operation should be performed to smooth or remove the scratch marks formed during back grinding, as the strength of the thinned wafer is inversely proportional to the depth of the scratches, and thus it is important to 
Combs and Chary are combinable as they are both concerned with methods of thinning semiconductor device wafers using back grinding.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Combs such that in the grinding and etching operations of Chary are a multistep method that includes a polishing step as taught by Combs (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength” and “Other thinning Options”) for reducing the surface roughness of the Germanium layer of Chary as minimizing roughness of the wafer surface increases wafer strength and reduces the chance of stress fractures as taught by Combs (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength”).
Modified Chary does not explicitly disclose said cover glass is fused silica.
The prior art of Mason on pages 42-53 teaches an overview of a manufacturing process for making GaAs or Germanium backed GaAs solar cells and Mason teaches on pages 52-53 under section “2.6.2 Cover Glass Application” that the cover glass is made from fused silicon (fused silica).
Mason and modified Chary are combinable as they are both concerned with methods of manufacturing solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the cover (coverglass) of Chary is fused silicon (fused silica) as taught by Mason (Mason, pages 
Regarding the claim 1 limitations “wherein a thickness of the Germanium layer and the surface roughness of the second side inhibit failure of the Germanium-backed multijunction solar cell in a space environment due to a mismatch between a coefficient of thermal expansion of the fused silica cover glass and coefficients of thermal expansion associated with the Germanium-backed multijunction solar cell”, the backgrinding and polishing operation in the prior art of Combs is addressing the same problem of inhibiting failure in a semiconductor device mounted on a material with a mismatched coefficient of thermal expansion by providing a semiconductor die wafer thick enough to resist warping or bowing from the expansion and contraction and providing the semiconductor die with a finished backside surface that is as smooth or polished as possible as scratches and roughness on the backside surface propagate cracks when the wafer is stressed (warping or bowing) (Combs, see Sections “Wafer Thinning Options”, “Scratches and Wafer Strength” and “Sources of Stress”).
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Combs such that the thickness and surface roughness of the second side due to the grinding and polishing operation in modified Chary inhibit failure of the solar cell due to a mismatch between a coefficient of thermal expansion of the fused silica and the coefficients of thermal expansion of the Germanium-backed multijunction solar cell as one of ordinary skill in 

Regarding claims 2, and 4-10 modified Chary discloses the method of claim 1, and regarding the limitation “wherein the grinding operation reduces a thickness of the Germanium layer to a thickness greater than 150 micrometers” Chary teaches the thinned wafer thickness range of 20 µm to 200 µm (Chary, [0114]) which partly encompasses applicant’s claimed range of “a thickness greater than 150 micrometers”. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the cutting operation of Chary is performed with a diamond-coated saw blade as taught by Mason (Mason, page 50 section “2.5.12 Saw Dice”) as Mason teaches this cutting operation is known for dicing Germanium backed GaAs solar cells and optimized to minimize cracks and chipping at the cell edges (Mason, page 50 section “2.5.12 Saw Dice”).
Regarding the claim limitation “wherein the adhesive includes a silicone-based adhesive” Chary teaches the adhesive is the silicon adhesive Dow CorningTM 93-500 (Chary, [0051], [0114], Fig. 9 see: coupling a coverglass 908 to the solar cell using an optical adhesive 907 such as Dow CorningTM 93-500). See the DOWSIL 93-500 Space Grade Encapsulant Technical Data Sheet for further details.
Regarding the claim limitation “wherein the curing is a low-temperature adhesive curing process performed at less than 100 degrees Celsius”, the Dowsil TDS teaches wherein the low-temperature adhesive curing process is performed at twenty-five 

Regarding claim 11 Chary discloses a method of fabricating a solar cell, the method comprising: 
depositing materials on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer, wherein the materials form a multijunction solar cell ([0053], [0111], Figs. 5, 8-9 see: heteroepitaxial layers 504/804/904 for on an opposite side of the Ge semiconductor substrate 505/805/905 which form a triple junction GaAs based solar cell (the prior art of Chary makes reference to a solar cell such as in US 2013/0130431, see Fig. 1(a)));
performing a grinding operation on a second side of the Germanium wafer to reduce a thickness of the Germanium wafer, the second side of the Germanium layer opposite the first side of the Germanium wafer ([0112]-[0114], Figs. 5, 8-9 see: Ge semiconductor substrate 505/805 is thinned through a method such as back-grinding to provide a thinned-substrate 905); 
dicing the in-process wafer to generate a Germanium-backed multijunction solar cell ([0044] see: the semiconductor wafer is diced to form a plurality of solar cells); 
coupling a cover glass to the Germanium-backed multijunction solar cell using an adhesive ([0051], [0114], Fig. 9 see: coupling a coverglass 908 to the solar cell using an optical adhesive 907 such as Dow CorningTM 93-500); and 
regarding the claim 11 limitation “curing the adhesive and to adhere the fused silica cover glass to the Germanium- backed multijunction solar cell” this step inherently 
Regarding the claim 11 limitation “wherein the grinding operation reduces a thickness of the Germanium layer to a thickness greater than 150 micrometers” Chary teaches the thinned wafer thickness range of 20 µm to 200 µm (Chary, [0114]) which partly encompasses applicant’s claimed range of “a thickness greater than 150 micrometers”. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Chary does not explicitly disclose said cover glass is fused silica.
Chary does not explicitly disclose wherein the dicing produces edges of the Germanium-backed multijunction solar cell with low edge roughness.
Chary does not explicitly disclose wherein a thickness of the Germanium layer and the low edge roughness inhibit failure of the Germanium-backed multijunction solar cell in a space environment due to a mismatch between a coefficient of thermal expansion of the fused silica cover glass and coefficients of thermal expansion associated with the Germanium-backed multijunction solar cell.

Mason and Chary are combinable as they are both concerned with methods of manufacturing solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the cover (coverglass) of Chary is fused silicon (fused silica) as taught by Mason (Mason, pages 53-53, see section “2.6.2 Cover Glass Application”) as such a modification would have amounted to the use of a known coverglass material for its intended use in a known environment to accomplish the entirely expected result of protecting the solar cell of Chary.
The prior art of Mason on pages 42-53 further teaches an overview of a manufacturing process for making GaAs or Germanium backed GaAs solar cells and teaches on page 50 under section “2.5.12 Saw Dice” that the individual cells are cut out of the Germanium wafers using a dicing saw with a diamond coated blade in a process optimized to minimize cracks and chipping at the cell edges. Mason teaches the quality of the edge is particularly important to prevent breakage of the solar cells.
 It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the dicing in Chary is performed with a diamond-coated saw blade as in Mason such that the dicing produces edges of the Germanium-backed multijunction solar cell with low edge 
Modified Chary does not explicitly disclose wherein a thickness of the Germanium layer and the low edge roughness inhibit failure of the Germanium-backed multijunction solar cell in a space environment due to a mismatch between a coefficient of thermal expansion of the fused silica cover glass and coefficients of thermal expansion associated with the Germanium-backed multijunction solar cell.
However, Combs teaches when performing back grinding semiconductor wafers to reduce their thickness, a subsequent polishing operation should be performed to smooth or remove the scratch marks formed during back grinding, as the strength of the thinned wafer is inversely proportional to the depth of the scratches, and thus it is important to minimize roughness of the wafer surface (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength” and “Other thinning Options”).
Combs and Chary are combinable as they are both concerned with methods of thinning semiconductor device wafers using back grinding.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Combs such that in the grinding and etching operations of Chary are a multistep method that includes a polishing step as taught by Combs (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength” and “Other thinning Options”) for reducing the surface roughness of the Germanium layer of Chary as minimizing roughness of the wafer surface increases wafer strength and reduces the chance of stress fractures as taught by 
Regarding the claim 11 limitation “wherein a thickness of the Germanium layer and the low edge roughness inhibit failure of the Germanium-backed multijunction solar cell in a space environment due to a mismatch between a coefficient of thermal expansion of the fused silica cover glass and coefficients of thermal expansion associated with the Germanium-backed multijunction solar cell” the backgrinding and polishing operation in the prior art of Combs is addressing the same problem of inhibiting failure in a semiconductor device mounted on a material with a mismatched coefficient of thermal expansion by providing a semiconductor die wafer thick enough to resist warping or bowing from the expansion and contraction and providing the semiconductor die with a finished backside surface (and edges) that are as smooth or polished as possible as scratches and roughness on the backside surface propagate cracks when the wafer is stressed (warping or bowing) (Combs, see Sections “Wafer Thinning Options”, “Scratches and Wafer Strength” and “Sources of Stress”).
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Combs such that the thickness and low edge roughness in modified Chary inhibit failure of the solar cell due to a mismatch between a coefficient of thermal expansion of the fused silica and the coefficients of thermal expansion of the Germanium-backed multijunction solar cell as one of ordinary skill in the art at the time of the invention would have recognized Combs is addressing the same problem of inhibiting failure in a semiconductor device (multijunciton solar cell) mounted on a material with a mismatched coefficient of thermal 

Regarding claims 13-16 modified Chary disclose the method of claim 11, and regarding the claim limitation “wherein the dicing includes cutting the Germanium layer using a diamond-coated saw”, the prior art of Mason on pages 42-53 teaches an overview of a manufacturing process for making GaAs or Germanium backed GaAs solar cells and teaches on page 50 under section “2.5.12 Saw Dice” that the individual cells are cut out of the Germanium wafers using a dicing saw with a diamond coated blade in a process optimized to minimize cracks and chipping at the cell edges. 
Regarding the claim limitation “wherein the adhesive includes a silicone-based adhesive” Chary teaches the adhesive is the silicon adhesive Dow CorningTM 93-500 (Chary, [0051], [0114], Fig. 9 see: coupling a coverglass 908 to the solar cell using an optical adhesive 907 such as Dow CorningTM 93-500). See the DOWSIL 93-500 Space Grade Encapsulant Technical Data Sheet for further details.
Regarding the claim limitation “wherein the curing is a low-temperature adhesive curing process performed at less than 100 degrees Celsius”, the Dowsil TDS teaches wherein the low-temperature adhesive curing process is performed at twenty-five 

Regarding claim 17 Chary discloses a method of fabricating a solar cell, the method comprising:
depositing materials on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer, wherein the materials to form a multijunction solar cell ([0053], [0111], Figs. 5, 8-9 see: heteroepitaxial layers 504/804/904 for on an opposite side of the Ge semiconductor substrate 505/805/905 which form a triple junction GaAs based solar cell (the prior art of Chary makes reference to a solar cell such as in US 2013/0130431, see Fig. 1(a)); 
performing grinding and etching operations on a second side of the Germanium wafer, the second side of the Germanium wafer opposite the first side of the Germanium wafer ([0112]-[0114], Figs. 5, 8-9 see: Ge semiconductor substrate 505/805 is thinned through a method such as back-grinding and wet etch back-thinning to provide a thinned-substrate 905);
coupling an electrode to the second side ([0124], Fig. 15 see: depositing TWV metal 1517 on the back side of the device or back side metal 1519 which is connected to substrate 1505);
dicing the in-process wafer to generate a Germanium-backed multijunction solar cell ([0044] see: the semiconductor wafer is diced to form a plurality of solar cells); 
TM 93-500); and 
regarding the claim 17 limitation “curing the adhesive and to adhere the fused silica cover glass to the Germanium- backed multijunction solar cell” this step inherently occurs during and after the coupling step as evidenced by the prior art of Dowsil TDS which teaches the recited DOWSIL 93-500 Space Grade Encapsulant, a PDMS (silicone based) adhesive, is mixed and cured (see “Description” on page 2 and “Processing/Curing” of the Dowsil TDS).  
Chary does not explicitly disclose said cover glass is fused silica.
Chary does not explicitly disclose the grinding and etching operations produced a low surface roughness on the second side of the Germanium wafer.
Chary does not explicitly disclose wherein the dicing is performed with a diamond coated saw.
Chary does not explicitly disclose wherein the dicing produces edges of the Germanium backed multijunction solar cell with low edge roughness.
Chary does not explicitly disclose wherein a thickness of the Germanium layer, the low surface roughness, and the low edge roughness inhibit failure of the Germanium-backed multijunction solar cell in a space environment due to a mismatch between a coefficient of thermal expansion of the fused silica cover glass and coefficients of thermal expansion associated with the Germanium-backed multijunction solar cell.


Combs and Chary are combinable as they are both concerned with methods of thinning semiconductor device wafers using back grinding.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Combs such that in the grinding and etching operations of Chary are a multistep method that includes a polishing step as taught by Combs (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength” and “Other thinning Options”) for reducing the surface roughness of the Germanium wafer of Chary as minimizing roughness of the wafer surface increases wafer strength and reduces the chance of stress fractures as taught by Combs (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength”).
The prior art of Mason on pages 42-53 teaches an overview of a manufacturing process for making GaAs or Germanium backed GaAs solar cells and Mason teaches on pages 52-53 under section “2.6.2 Cover Glass Application” that the cover glass is made from fused silicon (fused silica).
Mason and Chary are combinable as they are both concerned with methods of manufacturing solar cells.

The prior art of Mason on pages 42-53 further teaches an overview of a manufacturing process for making GaAs or Germanium backed GaAs solar cells and teaches on page 50 under section “2.5.12 Saw Dice” that the individual cells are cut out of the Germanium wafers using a dicing saw with a diamond coated blade in a process optimized to minimize cracks and chipping at the cell edges. Mason teaches the quality of the edge is particularly important to prevent breakage of the solar cells.
 It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the dicing in Chary is performed with a diamond-coated saw blade as in Mason such that the dicing produces edges of the Germanium-backed multijunction solar cell with low edge roughness as in Mason (page 50 under section “2.5.12 Saw Dice”) as Mason teaches the dicing should be optimizes to minimize cracks and chipping at the cell edges as the quality of the edge is particularly important to prevent breakage of the solar cells.
Regarding the claim 17 limitation “wherein a thickness of the Germanium layer, the low surface roughness, and the low edge roughness inhibit failure of the Germanium-backed multijunction solar cell in a space environment due to a mismatch 
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Combs such that the thickness, low edge roughness and low surface roughness in modified Chary inhibit failure of the solar cell due to a mismatch between a coefficient of thermal expansion of the fused silica and the coefficients of thermal expansion of the Germanium-backed multijunction solar cell as one of ordinary skill in the art at the time of the invention would have recognized Combs is addressing the same problem of inhibiting failure in a semiconductor device (multijunciton solar cell) mounted on a material with a mismatched coefficient of thermal expansion (fused silica cover glass) by providing a semiconductor die wafer (Ge wafer) thick enough to resist warping or bowing from the expansion and contraction and providing the semiconductor die which a finished backside surface and edges (see page 50 of Mason) that are as smooth or polished as 

Regarding claim 18 modified Chary discloses the method of claim 17, regarding the claim 18 limitation “wherein the adhesive includes a silicone-based adhesive and the curing is a low-temperature adhesive curing process performed at less than 100 degrees Celsius” the Dowsil TDS teaches wherein the low-temperature adhesive curing process is performed at twenty-five degrees Celsius for twenty-four hours (see Table on pages 1-2 see: cure time is 24 hours at 25°C).  

Regarding claim 19 Chary disclose a method of fabricating a solar cell, the method comprising: 
depositing materials on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer, wherein the materials form a multijunction solar cell ([0053], [0111], Figs. 5, 8-9 see: heteroepitaxial layers 504/804/904 for on an opposite side of the Ge semiconductor substrate 505/805/905 which form a triple junction GaAs based solar cell (the prior art of Chary makes reference to a solar cell such as in US 2013/0130431, see Fig. 1(a));
performing grinding and etching operations on a second side of the Germanium wafer, the second side of the Germanium wafer opposite the first side of the Germanium wafer ([0112]-[0114], Figs. 5, 8-9 see: Ge semiconductor substrate 505/805 
dicing the in-process wafer to generate a Germanium-backed multijunction solar cell ([0044] see: the semiconductor wafer is diced to form a plurality of solar cells); 
coupling a cover glass to the Germanium-backed multijunction solar cell using an adhesive ([0051], [0114], Fig. 9 see: coupling a coverglass 908 to the solar cell using an optical adhesive 907 such as Dow CorningTM 93-500); and 
regarding the claim 19 limitation “performing a low-temperature adhesive curing process to cure the silicone-based adhesive and to adhere the fused silica cover glass to the Germanium- backed multijunction solar cell” this step inherently occurs during and after the coupling step as evidenced by the prior art of Dowsil TDS which teaches the recited DOWSIL 93-500 Space Grade Encapsulant, a PDMS (silicone based) adhesive, is mixed and cured (see “Description” on page 2 and “Processing/Curing” of the Dowsil TDS at for example a temperature of 25°C).
Chary does not explicitly disclose said cover glass is fused silica.
Chary does not explicitly disclose the grinding and etching operations produced a low surface roughness on the second side of the Germanium wafer.
Chary does not explicitly disclose wherein the dicing produces edges of the Germanium backed multijunction solar cell with low edge roughness.
Chary does not explicitly disclose wherein the low surface roughness and the low edge roughness inhibit failure of the Germanium-backed multijunction solar cell in a space environment due to a mismatch between a coefficient of thermal expansion of the 
Combs teaches when performing back grinding semiconductor wafers to reduce their thickness, a subsequent polishing operation should be performed to smooth or remove the scratch marks formed during back grinding, as the strength of the thinned wafer is inversely proportional to the depth of the scratches, and thus it is important to minimize roughness of the wafer surface (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength” and “Other thinning Options”).
Combs and Chary are combinable as they are both concerned with methods of thinning semiconductor device wafers using back grinding.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Combs such that in the grinding and etching operations of Chary are a multistep method that includes a polishing step as taught by Combs (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength” and “Other thinning Options”) for reducing the surface roughness of the Germanium wafer of Chary as minimizing roughness of the wafer surface increases wafer strength and reduces the chance of stress fractures as taught by Combs (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength”).
The prior art of Mason on pages 42-53 teaches an overview of a manufacturing process for making GaAs or Germanium backed GaAs solar cells and Mason teaches on pages 52-53 under section “2.6.2 Cover Glass Application” that the cover glass is made from fused silicon (fused silica).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the cover (coverglass) of Chary is fused silicon (fused silica) as taught by Mason (Mason, pages 53-53, see section “2.6.2 Cover Glass Application”) as such a modification would have amounted to the use of a known coverglass material for its intended use in a known environment to accomplish the entirely expected result of protecting the solar cell of Chary.
The prior art of Mason on pages 42-53 further teaches an overview of a manufacturing process for making GaAs or Germanium backed GaAs solar cells and teaches on page 50 under section “2.5.12 Saw Dice” that the individual cells are cut out of the Germanium wafers using a dicing saw with a diamond coated blade in a process optimized to minimize cracks and chipping at the cell edges. Mason teaches the quality of the edge is particularly important to prevent breakage of the solar cells.
 It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the dicing in Chary is performed with a diamond-coated saw blade as in Mason such that the dicing produces edges of the Germanium-backed multijunction solar cell with low edge roughness as in Mason (page 50 under section “2.5.12 Saw Dice”) as Mason teaches the dicing should be optimizes to minimize cracks and chipping at the cell edges as the quality of the edge is particularly important to prevent breakage of the solar cells.

As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Combs such that the edge roughness and low surface roughness in modified Chary inhibit failure of the solar cell due to a mismatch between a coefficient of thermal expansion of the fused silica and the coefficients of thermal expansion of the Germanium-backed multijunction solar cell as one of ordinary skill in the art at the time of the invention would have recognized Combs is addressing the same problem of inhibiting failure in a semiconductor device (multijunciton solar cell) mounted on a material with a mismatched coefficient of thermal expansion (fused silica cover glass) by providing a semiconductor die wafer (Ge wafer) thick enough to resist warping or bowing from the expansion and contraction and 

Regarding claim 20 modified Chary discloses the method of claim 19, wherein depositing the materials comprises depositing a compound semiconductor (GaAs and dilute nitride III-V compounds) on the first side of the Germanium wafer ([0053], [0111], Figs. 5, 8-9 see: heteroepitaxial layers 504/804/904 for on an opposite side of the Ge semiconductor substrate 505/805/905 which form a triple junction GaAs based solar cell (the prior art of Chary makes reference to a solar cell such as in US 2013/0130431, see Fig. 1(a)).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chary et al (US 2017/0345955) as evidenced by “Dowsil TDS” (DOWSIL 93-500 Space Grade Encapsulant Technical Data Sheet) in view of Combs (The back-end process: Step 3 Wafer backgrinding) in view of Mason et al (Photovoltaic Manufacturing Technology Report, Phase 1) as applied to claims 1-2, 4-11, and 13-20 above, and in further view of Fraas (US 4,332,974).

Regarding claim 3 modified Chary disclose the method of claim 1, and regarding the limitation “wherein the grinding operation reduces a thickness of the Germanium 
 Finally regarding the claimed thickness of the Germanium layer of “a thickness greater than 200 micrometers”, the prior art of Fraas teaches a multijunction solar cell having a Germanium substrate thickness of 200 µm to 300 µm and further teaches the physical strength of the Germanium substrate and the cost of the Germanium substrate are variables which can be modified by varying the thickness of the Germanium substrate, with the strength and cost both increasing as the wafer thickness increases (Fraas, C6/L16-26). 
Therefore, the precise thickness of the Germanium layer in the method of Chary would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed thickness of the Germanium layer in the method of Chary cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the Germanium layer in the method of Chary to obtain the desired balance between the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 12 modified Chary disclose the method of claim 11, and regarding the limitation “wherein the grinding operation reduces a thickness of the Germanium layer to a thickness greater than 200 micrometers”, Chary teaches a thinned wafer thickness range of 20 µm to 200 µm (Chary, [0114]) where a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
 Finally regarding the claimed thickness of the Germanium layer of “a thickness greater than 200 micrometers”, the prior art of Fraas teaches a multijunction solar cell having a Germanium substrate thickness of 200 µm to 300 µm and further teaches the physical strength of the Germanium substrate and the cost of the Germanium substrate are variables which can be modified by varying the thickness of the Germanium 
Therefore, the precise thickness of the Germanium layer in the method of Chary would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed thickness of the Germanium layer in the method of Chary cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the Germanium layer in the method of Chary to obtain the desired balance between the physical strength of the Germanium layer and the cost of the Germanium layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 17 and 20 of copending Application No. 16/372,114 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of manufacturing a multijunction solar cell of Application No. 16/372,114 encompass the steps of manufacturing a multijunction solar cell of the present application including the material deposition step, grinding step, cutting step, fused silica coverglass coupling with a silicone-based adhesive step, and low temperature curing step for said silicone-based adhesive to the extent that the claims are not patentably distinct from eachother.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 22 June 2021 have been fully considered but they are not persuasive. 
Applicant generally argues that the prior art of record does not teach the new claim limitations wherein a thickness of the Germanium layer, the low surface roughness, and the low edge roughness inhibit failure of the Germanium-backed multijunction solar cell in a space environment due to a mismatch between a coefficient of thermal expansion of the fused silica cover glass and coefficients of thermal expansion associated with the Germanium-backed multijunction.
Applicant’s arguments have been fully consider but are not found persuasive, as recited in the above rejection, the backgrinding and polishing operation in the prior art of 
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Combs and Mason such that the thickness, low edge roughness and low surface roughness in modified Chary inhibit failure of the solar cell due to a mismatch between a coefficient of thermal expansion of the fused silica and the coefficients of thermal expansion of the Germanium-backed multijunction solar cell as one of ordinary skill in the art at the time of the invention would have recognized Combs is addressing the same problem of inhibiting failure in a semiconductor device (multijunciton solar cell) mounted on a material with a mismatched coefficient of thermal expansion (fused silica cover glass) by providing a semiconductor die wafer (Ge wafer) thick enough to resist warping or bowing from the expansion and contraction and providing the semiconductor die which 
Applicant’s further arguments and remarks are considered moot as they depend from the arguments rebutted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726